



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Killiktee, 2013 ONCA 332

DATE: 20130523

DOCKET: C56031

Weiler, Blair and Strathy JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Louisa Killiktee

Appellant

Howard L. Krongold, for the appellant

Holly Loubert, for the respondent

Heard: May 22, 2013

On appeal from the sentence imposed on October 20, 2011
    by Justice Lynn D. Ratushny of the Superior Court of Justice, sitting without a
    jury.

APPEAL BOOK ENDORSEMENT

[1]

The appellant, Louisa Killiktee, seeks leave to appeal and, if leave is
    granted appeals her sentence of 9 years for manslaughter. The appellant submits
    that the sentence is outside the appropriate range for this offense, which she submits
    is 4 to 7 years, does not respect the principle of parity in that in
R. v.
    Sakakeep and Keewasin-Gliddy,
2011 ONSC 1854 a young, aboriginal woman
    received a sentence of six years for manslaughter, and does not give meaningful
    effect to the appellants aboriginal status.

[2]

We disagree, that the upper end of the range is seven years. The
    sentencing judge declined to apply
Sakakeep
, having regard to the
    appellants inability to abstain from substance abuse and her corresponding
    increasing aggression as a result of which she posed an increased risk to the
    community. Thus she not only considered but distinguished
Sakakeep
.

[3]

Further, in our opinion, the sentencing judge gave proper effect to
Gladue
principles.  Her reasons demonstrate great sensitivity to them.  She held,
    however, that while rehabilitative and
Gladue
objectives must inform a
    fit sentence, they do not automatically trump other sentencing objectives.  The
    sentencing judge recognized that a fit sentence must meet rehabilitative goals
    but that in this case public safety was paramount. We see no error in principle
    in her reasons and the sentence she imposed was fit.

[4]

Accordingly while leave to appeal sentence is granted, the appeal
    as to sentence is dismissed.


